Case: 12-60552       Document: 00512098591         Page: 1     Date Filed: 01/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 2, 2013

                                     No. 12-60552                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



KATARA TYLER BURTON,

                                                  Plaintiff-Appellant
v.

COAHOMA COMMUNITY COLLEGE,

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:11-CV-129


Before WIENER, CLEMENT, and ELROD, and Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Katara Tyler Burton sued her former employer,
Defendant-Appellee Coahoma Community College (the “College”), asserting
employment discrimination claims under Title VII and the ADA. She also
sought to have the college held vicariously liable for the acts of its employees and
asserted state law claims for both intentional and negligent infliction of
emotional distress. Burton now appeals the district court’s dismissal of her


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60552     Document: 00512098591      Page: 2   Date Filed: 01/02/2013



                                  No. 12-60552

action in response to the College’s motion under Rule 12(b)(6) for Burton’s failure
to state any claim on which relief may be granted. The gravamen of Burton’s
argument on appeal is that her reliance on equitable tolling to avoid the
otherwise applicable time bars requires more factual development than that
which the court had before it within only the four corners of her pleadings.
      Even though Burton’s contention might have merit under other
circumstances, they are unavailing here. As patiently analyzed and explained
in considerable detail by the district court’s Memorandum Opinion of June 15,
2012, no additional facts, whether in pleadings or as might be adduced during
the course of summary judgment practice, could rescue Burton’s ADA and Title
VII claims from the applicable statutes of limitation; neither could they salvage
her claims grounded in infliction of emotional distress, whether intentional or
negligent.
      For essentially the same reasons the district court set forth in its aforesaid
Memorandum Opinion, that court’s dismissal of Burton’s action with prejudice
is, in all respects,
AFFIRMED.




                                         2